DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I and the species of claim 4 in the reply filed on 7/2/7/2022 is acknowledged.  The traversal is on the ground(s) that Claims 4, 5, 7, and 11 do not recite mutually exclusive characteristics because rotation about a longitudinal axis, tilting, and moving an infuser horizontally can be combined with one another in a particular embodiment of the invention.  Said argument is noted but is not persuasive as the determination of whether the species are independent and distinct does not require the examiner establish the species are incapable of being combined with one another.
Second, applicant notes that an amendment to the claims has been made in response to the species election requirement wherein new claim 18 is introduced.  Said amendment is acknowledged and claim 18 is examiner herein.  Applicant argues claim 18 is a linking claim that links  the species of claim 4 and claim 5 .  Said argument is noted but is moot since claim 18 is not allowable.  Upon the indication of allowability of a linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.
Claims 5-1 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/27/2022.
Information Disclosure Statement
The information disclosure statement filed 12/28/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed 6/4/2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 49, 58, 59, 71, 76, 121, 123, 124, 141, 142, 145, 146, 148, 170, 172, 200, 201, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification does not contain a brief description of the drawings for each of Figures 1-21.  For Figures containing several views, the specification fails to include a brief description of each of the several views.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 4, said claim is held to be indefinite because there is no antecedent basis for the term “the insert section”.  Said claim is further held to be indefinite because said term is not defined in the specification and does not have an art-accepted meaning.
With regards to claim 15, said claim is held to be indefinite because it is unclear what is meant by “the beverage container comprises an elevated wall member.”  Claim 1 requires the beverage container to have walls, but the elevated wall member seems to be distinct from the walls of claim 1.  Furthermore, it is unclear with regards to what the wall member is “elevated”-from the floor of the container, relative to the other walls, etc.  
Furthermore, Claim limitation “leak preventing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regards to claim 17, said claim is held to be indefinite because the claim states “a particular beverage container is not included” but subsequently states “said apparatus”  (which according to claim 1 comprises a beverage container and a detachable infuser container) is “adapted to be used in combination with a variety of existing vessels serving as beverage containers.”  It is not clear how an infuser container and a beverage container can be “adapted to be used in combination with a variety of existing vessels serving as beverage containers.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 attempts to remove the beverage container (“wherein a particular beverage container is not included”) from the invention of claim 1 (from which it depends)  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-15, 17, and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/078110 (herein referred to as Thomson).
Thomson teaches an apparatus for making beverages by immersing an infusible material in a liquid (abstract), said apparatus comprising:
a substantially rigid-frame liquid-impermeable beverage container said beverage container comprising a bottom and walls, said beverage container having an opening at a top part of said beverage container (see Figures-teapot 2); and
a detachable infuser container (removable tea container 7), having a rigid-frame body comprising a bottom and walls (see upper and lower components 8 and 9), wherein at least a part of said body being partly liquid-permeable (see Figures-page, 5 wherein it is taught said container may be mesh) said liquid-permeable body being impermeable to said infusible material (see tope of page 4 wherein it is taught that the invention is used for infusion); and
wherein said beverage container and said infuser container are configured to permit said infuser container having one out of a first plurality of spatial orientations relative to said beverage container to assume a substantially stable lower stationary position when placed on said beverage container, in which lower stationary position said infuser container sits/rests on said beverage container and is being supported by said beverage container (see Figure 8), in which lower stationary position said infuser container being is at least partly inserted in said beverage container through said top opening of said beverage container (see Figure 8); and
wherein said beverage container and said infuser container are configured to permit said infuser container having one out of a second plurality of spatial orientations relative to said beverage container to assume a substantially stable higher stationary position when placed on said beverage container, in which higher stationary position said infuser container sits/rests on said beverage container and is being supported by said beverage container, in which higher stationary position said bottom of said infuser container and said opening of said beverage container are substantially vertically aligned with each other (see Figure 7); and
wherein in said lower stationary position said bottom of said insert container is located lower than said bottom of said insert container is located in said higher stationary position (see Figures 7 and 8);
whereby the user, when placing said infuser container in said beverage container, may selectively place said infuser container in said lower stationary position by selecting one out of said first plurality of orientations of said infuser container, and may selectively place said infuser container in said higher stationary position by selecting one out of said second plurality of orientations of said infuser container (see pages 5 and 6 of the specification wherein it is taught the user may turn the tea container to lower and raise said container at the user’s discretion), wherein in said lower stationary position said infusible material may be immersed in said liquid (see Figure 8), and in said higher position said infusible content may be elevated above said liquid (see Figure 7).
With regards to claim 2,  wherein in said first plurality of spatial orientations said top opening of said infuser container is being located above said bottom of said infuser container (see Figure 7), and wherein said bottom of said infuser container and said opening of said beverage container are substantially vertically aligned with each other (see Figure 7).
With regards to claim 3,  Thomson teaches changing an orientation of said infuser container from one out of said first plurality of orientations to one out of said second plurality of orientations is performed by a user-action selected from a group comprising: (a) rotating said infuser container about an infuser container’s central vertical longitudinal axis (see page 7 of specification),.
With regards to claim 12, the container additionally comprises a nozzle, a handle, a reinforcing rim member attached to the top opening of the beverage container, or a lid (see Figures).
With regards to claim 13, said infuser may container additionally comprises a central spigot (5) (herein understood to read on the claimed “stand or support”) and an upper compartment (8)-here understood to read on the claimed “lid.”
With regards to claim 14, said container may additionally comprising a lid (6).  Said lid is understood to be “preferably configured to be capable of serving as a tray for said infuser container when said infuser container is detached from said beverage container” because it is flat on the top and is sized such that the infuser container will fit therein.
With regards to claim 15, Thomson’s brew control sub assembly (1) reads on the claimed elevated wall member  (see Figure 2-the vertical section labeled 4) complemented with substantially horizontal members (see Figure 2, bottom “X” of sub assembly (1))-herein understood to read on the claimed “leakage-preventing means.”  Said leakage- preventing means (i.e. the brew control sub assembly 1) permit changing an orientation of said infuser container from one out of said first plurality of orientations to one out of said second plurality of orientations without completely removing said infuser container from said beverage container  (see pages 5 and 6 and Figure 7 and 8 of Thomson).  Said arrangement is herein understood to prevent a liquid dripping from said infuser container from spilling from said beverage container since the infuser remains vertically aligned with the opening of the container.
With regards to claim 17, said apparatus is understood to be adapted to be used in combination with a variety of existing vessels serving as beverage containers as said component could be placed in an alternative vessel.
With regards to claim 18, the first plurality of orientations (i.e. the infuser container at the top of the container) is transformed into the second plurality of orientations (i.e. the infuser container submerged in the liquid of the beverage container) by rotating the infuser container about a central longitudinal axis of the infuser container (page 6 and Figures7 and 8).

Claim(s) 1-3, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE (herein referred to as Windmann)
Windmann teaches an apparatus for making beverages by immersing an infusible material in a liquid (0008), said apparatus comprising:
a substantially rigid-frame liquid-impermeable beverage container, said beverage container comprising a bottom and walls, said beverage container having an opening at a top part of said beverage container (see Figure 1); and
a detachable infuser container having a rigid-frame body comprising a bottom and walls, wherein at least a part of said body being partly liquid-permeable, said liquid-permeable body being impermeable to said infusible material (see Figure 2); and
wherein said beverage container and said infuser container are configured to permit said infuser container having one out of a first plurality of spatial orientations relative to said beverage container to assume a substantially stable lower stationary position when placed on said beverage container, in which lower stationary position said infuser container sits/rests on said beverage container and is being supported by said beverage container, in which lower stationary position said infuser container being is at least partly inserted in said beverage container through said top opening of said beverage container (see Figure 3); and
With regards to the limitation that  “said beverage container and said infuser container are configured to permit said infuser container having one out of a second plurality of spatial orientations relative to said beverage container to assume a substantially stable higher stationary position when placed on said beverage container, in which higher stationary position said infuser container sits/rests on said beverage container and is being supported by said beverage container, in which higher stationary position said bottom of said infuser container and said opening of said beverage container are substantially vertically aligned with each other,” the examiner takes the position the container and the infuser of Windmann are configured to permit said limitation.  Specifically, if the infuser may be removed from the container, turned 90 degrees and sit on said beverage container such that is supported by the container and such that the bottom of the infuser is substantially vertically aligned with the opening of said container.  In such a position, the bottom of the infuser in said lower stationary position is located lower than said bottom of said insert container is located in said higher stationary position.  Furthermore, said infusible material may be immersed in liquid in said lower position and elevated above said liquid in the higher position.
With regards to claim 2, when immersed in liquid (in said first plurality of spatial orientations), said top opening of said infuser container is being located above said bottom of said infuser container, and wherein said bottom of said infuser container and said opening of said beverage container are substantially vertically aligned with each other (see Figure 3).
With regards to claim 3, the changing an orientation of said infuser container from one out of said first plurality of orientations to one out of said second plurality of orientations is performed by rotating said infuser container about an infuser container’s central vertical longitudinal axis.
With regards to claim 12, the container additionally comprises a nozzle or a handle (see Figures)
With regards to claim 13, wherein said infuser container additionally comprises a stand or support (12b or 12c).
With regards to claim 17, said apparatus is understood to be adapted to be used in combination with a variety of existing vessels serving as beverage containers as said component could be placed in an alternative vessel.
With regards to claim 18, the first plurality of orientations (i.e. the infuser container set at the top of the container) is transformed into the second plurality of orientations (i.e. the infuser container submerged in the liquid of the beverage container) by rotating the infuser container about a central longitudinal axis of the infuser container.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/               Primary Examiner, Art Unit 3649